1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3
     UNITED STATES OF AMERICA,                       )
4
                                                     )
5
                          Plaintiff,                 )        Case No.: 2:16-cr-00100-GMN-CWH
           vs.                                       )
6                                                    )                    ORDER
     JAN ROUVEN FUECHTENER,                          )
7                                                    )
                          Defendant.                 )
8
                                                     )
9

10          On March 14, 2019, the Court ordered the Clerk of Court to release a specific amount of
11   Defendant Jan Rouven Fuechtener’s (“Defendant’s”) funds, which were being held in the
12   Court’s registry during the pendency of this criminal case. (Order, ECF No. 347). Several days
13   after the Court’s March 14, 2019 Order, the victims in this criminal matter, “LILY, SARAH,
14   SOLOMON, VIOLET, ANDY, JENNY, and PIA,” by and through their counsel, objected to
15   the release of Defendant’s funds because those funds may be subject to writ of attachment in a
16   civil matter currently pending in the United States District Court, District of Nevada, Case No.
17   2:19-cv-00352-RFB-GWF. (See Mot. for Prejudgment Writ of Attachment, ECF No. 5).
18          To date, the Motion for Prejudgment Writ of Attachment remains pending for decision
19   in Case No. 2:19-cv-00352-RFB-GWF. Therefore, to avoid prejudice to the victims in this
20   criminal matter, and to avoid interference with the pending civil action before the Honorable
21   Richard F. Boulware, II, the Court stays its Order Releasing Defendant’s Funds, (ECF No.
22   347), until disposition of the Motion for Prejudgment Writ of Attachment in Case No. 2:19-cv-
23   00352-RFB-GWF.
24   ///
25   ///


                                                Page 1 of 2
1          Accordingly,
2          IT IS HEREBY ORDERED that the Clerk of Court shall retain Defendant’s funds that
3    were previously authorized for release to Defendant, (ECF No. 347), until further ordered by
4    the Court after disposition of the pending Motion for Prejudgment Writ of Attachment in Case
5    No. 2:19-cv-00352-RFB-GWF, (ECF No. 5).
6          IT IS FURTHER ORDERED that counsel for the victims, John A. Kawai, Carol L.
7    Hepburn, and Deborah A. Bianco, shall provide the Court with a status report every thirty (30)
8    days explaining the status of the pending Motion for Prejudgment Writ of Attachment in Case
9    No. 2:19-cv-00352-RFB-GWF, (ECF No. 5).
10                     22 day of May, 2019.
           DATED this _____
11

12
                                                 ___________________________________
13                                               Gloria M. Navarro, Chief Judge
                                                 United States District Court
14

15

16

17

18

19

20

21

22

23

24

25




                                               Page 2 of 2
